This is an appeal from an order of the District Court of Polk County refusing appellant bail.
Appellant was charged with rape upon a girl fourteen years of age. It will not be necessary to discuss the facts further than to state that prosecutrix and one Clark were accompanied by appellant with another girl to a point in the woods at which place Clark and prosecutrix got out of the car and went about twenty-five yards to a point where they had intercourse. It is not disclosed by the record whether said place was in view of the parties in the car or not. It is manifest that appellant is sought to be held as a principal offender with Clark. Not believing the evidence such as to justify the conclusion that upon a fair trial appellant would be accorded the death penalty, the judgment denying bail will be reversed and bail here fixed in the sum of twenty-five hundred dollars.
Reversed.